Citation Nr: 0731847	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-01 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for muscle damage to 
Muscle Group XIX.  

2.  Entitlement to service connection for lumbosacral strain.  

3.  Entitlement to an initial compensable rating for service-
connected cholecystectomy.

4.  Entitlement to an initial compensable rating for service-
connected torso scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel
INTRODUCTION

The veteran had active service from June 1996 to May 1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2003, December 2003 and October 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.  

The November 2003 rating decision granted service connection, 
with a noncompensable evaluation, for residuals of a 
cholecystectomy.  Notice of the November 2003 decision was 
sent to the veteran later that month.  

The December 2003 rating decision denied service connection 
for lumbosacral strain, muscle damage to Muscle Group XIX, 
and scar of the torso.  Notice of that decision was sent to 
the veteran in January 2004.

The veteran's Notice of Disagreement (NOD) with the December 
2003 decision was received at the RO in July 2004.  In 
November 2004, the RO issued a Statement of the Case (SOC) as 
to the issues of service connection for lumbosacral strain, 
muscle damage to Muscle Group XIX, and scar of the torso.  
The SOC specifically granted service connection for scar of 
the torso and assigned an initial noncompensable rating.  The 
veteran perfected his appeal with the submission of a timely 
substantive appeal (VA Form 9), which was received at the RO 
in December 2004.  In a subsequent VA Form 9, received at the 
RO in January 2005, the veteran specifically indicated his 
intent to appeal the low back strain, muscle damage and scar 
claims.  As service connection for the torso scar had been 
granted by that point, the Board construes the January 2005 
VA Form 9 to include a timely NOD to the initial 
noncompensable rating assigned for the service-connected scar 
of the torso.  

The veteran's NOD with the November 2003 decision was 
received at the RO in October 2004.  Although the veteran 
essentially requested to reopen a claim for an increased 
rating for the service-connected residuals of gall bladder 
removal, the Board has construed the document as an NOD to 
the November 2003 decision because it was submitted within 
one year of the veteran's receipt of notice of the November 
2003 rating decision.  Meanwhile, the RO issued a rating 
decision in December 2004 which confirmed and continued the 
noncompensable rating for the service-connected 
cholecystectomy.  An NOD with that determination was received 
at the RO in January 2005.  In April 2005, the RO issued an 
SOC as to the issue of entitlement to an initial compensable 
rating for the service-connected cholecystectomy.  In a May 
2005 VA Form 646, the veteran's representative indicated the 
veteran's intent to continue with his appeal, including as to 
the issue of entitlement to a compensable rating for the 
service-connected cholecystectomy.  The veteran did not 
thereafter file a VA Form 9, but the Board nevertheless 
construes the May 2005 VA Form 646 as a timely filed 
substantive appeal as to the issue of entitlement to a 
compensable rating for the service-connected cholecystectomy 
because it is clear that the veteran intended to appeal that 
issue.  

The issue of entitlement to an initial compensable rating for 
the service-connected scar of the torso is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's complaints of low back pain have not been 
attributed to any current medical lumbar spine diagnosis.  

2.  The objective medical evidence does not support a current 
diagnosis of muscle damage to Muscle Group XIX.

3.  The service-connected cholecystectomy is manifested by 
the veteran's complaints of pain in the abdomen; however, no 
objective signs or symptoms associated with the veteran's 
cholecystectomy have been demonstrated.  




CONCLUSIONS OF LAW

1.  A back disability was neither incurred in nor aggravated 
by service, and is not proximately due to, or the result of, 
a service-connected disability.  38 U.S.C.A. §§ 101, 1101, 
1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2007).

2.  Muscle damage to Muscle Group XIX was neither incurred in 
nor aggravated by service, and is not proximately due to, or 
the result of, a service-connected disability.  38 U.S.C.A. 
§§ 101, 1101, 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2007).

3.  The criteria for the assignment of a compensable rating 
for the service-connected cholecystectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.114, Diagnostic Code 7318 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in June 2003 and October 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  With regard to the 
claims for increase, the October 2004 duty-to-assist letter 
specifically explained how disability ratings are assigned, 
and the issue of effective date is not relevant because no 
new effective date is being assigned, and the veteran has 
never disputed the assignment of the effective date for the 
grants of service connection.  Accordingly, any defect with 
respect to those aspects of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran, in a July 2003 statement, indicated that he had no 
further evidence to submit to support his claims.  Similarly, 
the veteran has not indicated that there is any outstanding 
medical evidence which has not been obtained, and there is 
nothing in the record to suggest that the veteran does not 
understand the evidentiary requirements.  The veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
has not alleged any prejudice, and has not been prejudiced by 
any technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for muscle damage in the 
abdomen and lumbosacral strain, which he essentially contends 
are residuals of his in-service cholecystectomy.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records reflect that a February 
1998 computerized tomography (CT) of the abdomen revealed a 
large cystic lesion in the abdomen, and the veteran 
subsequently underwent an exploratory laporotomy and complete 
excision of the cyst in March 1998.  An April 1998 pathology 
report indicated that the histology of the cyst was 
consistent with a simple biliary cyst, with no evidence of 
malignancy.  Medical follow up records indicate that the 
veteran was doing well four weeks later.  The service medical 
records are negative for complaints, findings or diagnosis of 
lumbar strain or any injury to his spine or back during 
service.  

The veteran asserts that ever since his operation in March 
1998, he has suffered from pain in his stomach and spine.  

An August 2004 VA emergency room (ER) triage note reflects 
that the veteran presented with complaints of weight loss, 
poor appetite, and irregular bowel movements.  Additionally, 
the veteran reported a 6-year long problem (since his 1998 
surgery) of pain associated with muscle damage, Muscle Group 
XIX, and lumbosacral strain.  At the examination, the veteran 
appeared hostile with adversarial responses, though 
appropriate.  The veteran reported that he could not work 
because he could not sit or stand, or sit up [without pain].  
At the examination, the veteran was in no apparent distress.  
He was able to dress and undress including his laced boots 
and socks without any discomfort.  The veteran ambulated and 
sat without any apparent difficulty.  On examination, the 
abdomen had normal bowel sounds, it was benign, with no 
masses or organomegaly noted.  The veteran's back was 
straight, with no localized tenderness.  Straight leg raising 
was negative bilaterally.  The veteran was able to touch his 
toes up to about three inches from the ground.  There was no 
edema or deformities noted in the extremities.  The 
assessment was multiple somatic complaints with back and 
stomach, of six years duration.

X-rays of the cervical spine revealed that the neck was 
tilted to the right on AP view; otherwise, the cervical spine 
was normal.  X-rays of the thoracic spine revealed slight 
thoracic spondylosis, but no evidence of degenerative change 
or compression fracture.  X-rays of the lumbar spine were 
normal.  

A CT of the abdomen and pelvis revealed an unremarkable 
appearance of the abdomen and pelvis.  The vena cava was 
larger than usually seen, presumably a normal variant.  

At VA examination in November 2004, the veteran continued to 
complain of pain associated with the service-connected 
cholecystectomy.  The veteran asserted muscle damage and 
lumbosacral strain due to the exploratory laparotomy/cyst 
removal.  Examination revealed a 61/4 inch very thin line scar 
running across from the right side in a curve upward by the 
sternal area of the abdominal area.  The veteran insisted 
that he felt pain when the abdomen was touched, although the 
examiner felt as though the veteran might have had a ticklish 
reaction instead.  The scar was light-colored, well healed 
and very pliable, across the abdomen.  It was a very thin 
line and really nonpainful.  The scar could be raised gently 
upward away from the lower musculature of the abdomen and it 
was not adherent to any muscles below, although the veteran 
flinched during this motion.  The abdomen was flat and the 
veteran had a good muscular tone across the abdomen area, 
with the scar not adherent to any of it.  The veteran 
reported that he could not sleep on his stomach or his back, 
and he complained of knots on his back muscles that were 
painful.  He reported that he was unable to lift his child 
from the floor.  The veteran reported that he could not sit 
up straight and felt that he leaned to the left side because 
the scar pulled him that way.  The veteran also reported that 
he was unable to do sit-ups.  

The veteran was in no apparent distress, he was able to dress 
and undress including unlacing his boots and taking off his 
socks without any discomfort at all.  He ambulated about the 
room and sat without any apparent difficulty.  He did not 
lean to any side and the scar started from the right and went 
over to the left; however, the scar did not pull in that area 
at all.  The examination was within normal limits of all 
functions.  The examiner explained that the muscles involved 
with the surgical incision were the abdominal recti muscles, 
and they were cut through in the surgery; but, they were 
well-healed and did not appear to have any adhesions or 
restrictions on the outside.  If there were any adhesions 
they would be down under the abdominal muscles, and more 
closer to the liver and where the gallbladder had been.  
There was no herniation of any muscles and it appeared that 
the veteran had good muscle strength of the abdomen, and no 
tendon damage was observed.  

The diagnosis was status post exploratory laparotomy with 
cholecystectomy and a cyst removed, with a well-healed scar, 
and with no apparent reason for his lack of ability to do the 
many things that he stated he could not do.  The examiner 
also noted that the veteran was a very angry, upset gentleman 
that really felt that he could not do anything anymore.  

In sum, the evidence in this case does not show that the 
veteran suffers from muscle damage or a disability of the 
lumbar spine.  The VA examinations do not provide such 
diagnoses and the veteran has not provided any objective 
medical evidence to suggest that he suffers from muscle 
damage or a disability of the lumbar spine.  

The veteran asserts that he has pain associated with muscle 
damage and the lumbar spine.  It is well-established, 
however, that a symptom such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted, unless there is a medical 
nexus linking the veteran's pain to an incident in service.  
See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  Specifically, such a "pain alone" claimed must fail 
when there is no sufficient factual showing that the pain 
derived from an in-service disease or injury.  Such pain 
cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  In this case, the medical 
evidence does not connect the veteran's complaints of pain to 
the cholecystectomy, and neither of the two VA examinations 
mentioned above provided a diagnosis on which the veteran's 
complaints of pain could be based.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  In other words, a claim fails if there is 
an absence of disability or an absence of disease or injury.

There is no doubt that the veteran sincerely believes that 
his abdominal pain and lumbar spine pain entitle him to 
grants of service connection.  Nonetheless, the competent 
medical evidence of record does not show that the veteran has 
actual current muscle damage or a lumbar spine disability to 
support the veteran's subjective complaints of pain.  Absent 
evidence of an actual disability to which the pain can be 
attributed, the veteran's claims of service connection for 
muscle damage, Muscle Group XIX and a lumbar spine disability 
must fail.  A claim for service connection requires medical 
evidence showing that the veteran currently has the claimed 
disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  The record contains no evidence other 
than the appellants assertions that he has a current 
disability manifested by abdominal pain and lumbar spine pain 
that is associated with the service-connected 
cholecystectomy.  As the appellant is not a medical expert, 
he is not competent to express an authoritative opinion on 
this issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The preponderance of the evidence is against the claims of 
service connection for muscle damage, Muscle Group XIX and a 
lumbar spine disability; there is no doubt to be resolved; 
and service connection is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  

II.  Increased Rating

The veteran seeks a compensable rating for the service-
connected residuals of a cholecystectomy.  The veteran 
maintains that he has had pain in his spine, and abdomen, 
since the surgery.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Under 38 C.F.R. § 4.114, ratings under diagnostic codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  

The veteran's service-connected cholecystectomy is rated as 
noncompensably disabling pursuant to the criteria for removal 
of gallbladder.  Under Diagnostic Code 7318, removal of 
gallbladder is rated noncompensable when nonsymptomatic, 10 
percent with mild symptoms, and 30 percent with severe 
symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7813.  There is 
no other diagnostic code which would more appropriately rate 
the service-connected cholecystectomy.  

Although the veteran reported pain in the abdomen and low 
back since the time of the March 1998 surgery, he has not 
provided any objective medical evidence to show that he has 
any current symptoms associated with the service-connected 
disability.  There are no objective findings whatsoever to 
support the veteran's complaints of pain, and there are no 
objective findings of any residuals, other than the service-
connected scar, associated with the in-service 
cholecystectomy.  There is no evidence of record, other than 
the appellant's contentions, that his current service-
connected disability is productive of even mild 
symptomatology.  As the appellant is not a medical expert, he 
is not competent to express an authoritative opinion on this 
issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In sum, the service-connected cholecystectomy has been 
asymptomatic since the effective date of service connection.  

The preponderance of the evidence is against the claim for a 
compensable rating for the service-connected cholecystectomy; 
there is no doubt to be resolved; and a compensable rating is 
not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for muscle damage, Muscle Group XIX is 
denied.  

Service connection for a lumbar spine disability is denied.  

A compensable rating for the service-connected 
cholecystectomy is denied.  


REMAND

Service connection for a torso scar was granted pursuant to a 
November 2004 Statement of the Case (SOC).  In a January 2005 
VA Form 9, the veteran expressed his desire to continue his 
appeal, including the scar issue.  Because service connection 
for the torso scar was granted prior to the submission of the 
VA Form 9, the VA Form 9 document must be construed, at least 
in part, as a Notice of Disagreement (NOD) with the initial 
noncompensable rating assigned for the service-connected 
torso scar.  

The RO has not yet issued a Statement of the Case as to the 
issue of entitlement to an initial compensable rating for the 
service-connected torso scar.  

As such, the RO is now required to send the veteran a 
statement of the case as to this issue in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  When a Notice 
of Disagreement has been submitted, the veteran is 
subsequently entitled to a Statement of the Case.  The 
failure to issue a Statement of the Case is a procedural 
defect requiring a remand.  Manlincon v. West 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

Provide the veteran with a Statement of 
the Case as to the issue of entitlement 
to an initial compensable rating for the 
service-connected torso scar in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal, 
return the claim to the Board for the 
purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


